Citation Nr: 1019283	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The Veteran had active military duty from July 1956 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In March 2009, the Veteran 
testified during a video conference hearing before the 
undersigned.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.  In March 2009 
the Veteran submitted additional medical evidence directly to 
the Board with a waiver of initial RO consideration of the 
evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2009).  In 
December 2009, the Board requested a specialist medical 
opinion through a Veterans Health Administration (VHA) 
directive.  That development has been completed.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by the RO in June 2006.  The Veteran did not appeal that 
determination and it became final.

2.  The evidence received subsequent to the unappealed June 
2006 determination relates to an unestablished fact necessary 
to substantiate the claim for a low back disability and 
raises a reasonable possibility of substantiating the claim.  

3.  Chronic low back disability was not manifested during 
service and is not otherwise related to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The June 2006 denial of service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

2.  The evidence received subsequent to the June 2006 RO 
rating action is new and material, and serves to reopen the 
claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied with regard to reopening the claim, 
it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening the claim of 
service connection for low back disability and a decision at 
this point poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

As for the underlying service connection claim for low back 
disability, in correspondence dated April 2006 and February 
2007 the Veteran was provided with the information and 
evidence necessary to substantiate his claim.  Specifically, 
the RO notified the Veteran of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  VA informed him 
that it would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  Also in correspondence in February 
2007 the RO specifically notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and service 
medical examinations.  Private radiological reports and 
medical statements and opinions have been obtained.  The 
Veteran has been afforded VA medical examinations.  The Board 
notes that a VHA medical opinion was received in January 
2010.  See 38 C.F.R. § 3.159(c)(4).  The Board finds the 
medical opinion adequate as it was based on a thorough review 
of the claims folder and provides supporting rationale.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  Given these facts, it appears that all available 
records have been obtained.  There is no further assistance 
that would be reasonably likely to assist the Veteran in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  New and Material Evidence

The RO denied service connection for a low back disability by 
rating decisions dated in April 2003 and August 2003 on the 
basis that the Veteran did not exhibit chronic back 
disability in service and there was no link between current 
low back disability and active duty.  The Veteran filed a 
notice of disagreement and a statement of the case was issued 
in February 2005, but the Veteran did not file a substantive 
appeal.  See 38 C.F.R. § 20.200 (2004) (An appeal consists of 
a timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.).  The Veteran attempted to reopen his 
claim, and in June 2006 the RO notified the Veteran by letter 
that, because evidence of low back disability related to 
service had not been received pursuant to an April 2006 
request, the claim must be denied.  In the letter, the 
Veteran was advised of his rights to appeal the RO's 
determination, but failed to do so and that determination 
became final.

The Veteran now seeks to reopen his claim of entitlement to 
service connection for a low back disability.  The present 
claim was initiated by the Veteran in October 2006.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last denial of the 
claim in June 2006 included the Veteran's service treatment 
records reflecting complaints of back pain and showing an 
impression of muscle strain and diagnosis of chronic myositis 
of the paravertebral muscles.  It was noted that the cause 
was unknown and it had occurred in the line of duty.  Also of 
record at the time of the last denial of the claim in June 
2006 are VA Medical Center (MC) treatment records from 2001 
to 2003, medical records from the Veteran's private 
physician, Dr. TGH, dated in 2002, private radiology reports 
dated in 1996 (which reveal spinal stenosis and marked 
degenerative disc disease at multiple levels), and lay 
statements from fellow servicemen, JRB and DMB.

Evidence submitted since the June 2006 denial in support of 
the Veteran's claim to reopen, are lay statements from the 
Veteran, fellow serviceman, RAB, and the Veteran's brother, 
medical statements from the Veteran's private physician, Dr. 
TGH, a private orthopedic examination and radiology reports, 
VA medical examinations and a VA Hospital Administration 
(VHA) medical opinion.  The private and VA medical reports 
reveal the Veteran has current diagnoses of spinal stenosis 
and degenerative disc disease.  In Dr. TGH's medical 
statements dated September 2006 and March 2009 he essentially 
relates the Veteran's current low back disability to an 
incident in service in 1957 when the Veteran fell from an 
airplane and injured his back.  

As this new evidence suggests a linkage between current low 
back disability and an inservice injury, it relates to an 
unestablished fact necessary to substantiate the merits of 
the claim and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  Thus, 
the claim of service connection for low back disability is 
reopened.  38 U.S.C.A. § 5108.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard, 4 Vet. App. at 394.

III.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  There must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

At the outset, it is noted that the Board has reviewed all of 
the evidence in the Veteran's claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate.

The Veteran contends that his low back disability began in 
service in 1957 when he slipped and fell from an aircraft and 
was hospitalized for two weeks.  Service treatment records 
show that on August 21, 1957 the Veteran was admitted to the 
hospital with complaints of sore throat.  Also noted at the 
time of his admission was that he had developed low back pain 
the day before with no history of strain.  He reported a dull 
pain in the lumbar-sacral area "all the time" and stated 
that the pain was aggravated by lying down.  There is an 
entry in a clinical record dated August 24, 1957, the day the 
Veteran was discharged from the hospital, which notes 
"Excess weight has probably aggravated the low back pain 
that he has had chronically.  No evidence of neurological 
deficit or muscle spasm."  The pertinent diagnosis was 
chronic myositis of the paravertebral muscles, cause unknown.  
Service treatment records further show that in April 1959 the 
Veteran complained of chronic backache in the low dorsal area 
for the past eighteen months.  He was diagnosed with muscle 
strain.  

The Veteran also contends that in October 1959 he experienced 
minor low back pain when he bailed out of an aircraft that 
was on fire in the air, and "came down in trees."  Service 
treatment records reveal that the Veteran was involved in an 
aircraft accident with parachute jumps in October 1959.  An 
X-ray report of the spine in October 1959 showed negative 
findings.  The Veteran's June 1960 medical examination for 
the purpose of discharge from service reveals no 
abnormalities of the spine or other musculoskeletal system on 
clinical evaluation.  In the Report of Medical History, the 
Veteran cited to some physical problems, but made no mention 
of continued low back pain and denied having or ever having 
had arthritis, rheumatism, or deformity of any bone or joint.  

Post-service radiology reports dated in May 1996 show 
findings of marked degenerative disc disease and spinal 
stenosis at multiple levels.  The claims folder contains five 
medical opinions which address the issue of whether there is 
a causal relationship between the Veteran's currently claimed 
low back disorder and his period of service.  The Veteran's 
private physician in a September 2006 written statement 
opined that "[the Veteran's] fall from many years ago could 
have lead to the problems mentioned above."  The same 
private physician in a March 2009 statement indicated that VA 
records from March 2007 had been reviewed and that "[the 
Veteran's] back problems are indeed related to him falling 
from a cockpit of a fighter plane in 1957 and that they are 
currently aggravated by his increased weight which is also 
secondary to his inactivity secondary to his back pain."

A VA examiner in March 2007 indicated that the claims folder had 
been reviewed and that "[the] Veteran's dorsolumbar spine pain 
is at least as likely as not caused by or as a result of injuries 
sustained in the service.  The progression of his problem, 
degenerative disease and resultant stenosis at multiple spinal 
levels, was certainly hastened by his obesity."  A VA examiner 
in October 2007 indicated that the claims folder had been 
reviewed and that "The current degenerative disc with spinal 
stenosis is not caused by or a result of low back strain on 
active duty."  "The spinal stenosis at several levels as noted 
on 1996 MRI of LS spine is a developmental condition.  He had 
spinal facet and joint degeneration as a result of aging that is 
a result of degeneration.  The active duty low back strains were 
past incidents that resolved with time."

In December 2009, the Board requested an opinion of a VA 
neurologist in order to determine whether the Veteran's low 
back disability had its clinical onset in service or is 
otherwise causally related to an incident or occurrence 
during his period of service.  The neurologist, who reviewed 
the claims folder, opined that the injuries which the Veteran 
sustained in service in 1957 and 1959 are less likely than 
not related to the development of chronic low back pain, 
degenerative disc disease and lumbar stenosis.  He noted that 
records indicate that an X-ray of the spine in October 1959 
showed negative findings near the time of the Veteran's 
discharge from military service in June 1960, and medical 
examination revealed no abnormalities of the spine or other 
musculoskeletal abnormalities.  After a discussion of the 
medical opinions of record, he agreed with the opinion of the 
October 2007 VA examiner and concluded that there is no 
convincing evidence of record that supports that a 
relationship exists between the Veteran's injuries in service 
and the subsequent development of chronic low back pain, 
degenerative disc disease and lumbar stenosis.

The Veteran submitted statements from fellow servicemen, 
identified as a pilot and co-pilot, who attested that in 1959 
the Veteran was aboard an aircraft which caught on fire and 
the crew, including the Veteran had to bail out of the plane.  
They noted that the Veteran came down in heavy trees and 
swamp at night in Louisiana.  In a written statement by a 
lieutenant colonel that served with the Veteran, he noted 
that in the later 1950's he witnessed an aircraft in the sky 
on fire circling the base.  The passengers were putting on 
their parachutes and jumping from the plane's window and when 
it was the Veteran's turn to jump he got stuck in the window 
and had to be pushed out by the person who was next in line 
to jump; and the Veteran made a very hard landing on the 
ground.  The Veteran's brother submitted a written statement, 
which describes his observations regarding the Veteran's 
problems with his back.  He noted that after the Veteran's 
accident in service, he seemed to have continuing complaints 
about back pain that grew worse as time passed.

Although the medical evidence of record shows a current 
diagnosis of a low back disability, a clear preponderance of 
the evidence is against a finding that current low back 
disability is related to active duty.  The Board has reviewed 
the medical opinion of the VA examiner who examined the 
Veteran in March 2007 and opined that the Veteran's 
dorsolumbar spine pain is at least as likely as not caused by 
or as a result of injuries sustained in service.  That fact 
is not in dispute; the injuries in service undoubtedly caused 
pain.  However, following examination of the Veteran, 
diagnoses included degenerative disease and stenosis of the 
spine, and the examiner did not specifically relate current 
spinal disability to service or the service incurred 
injuries.  The Board also reviewed the opinions provided by 
Dr. TGH, wherein he states that there was a relationship 
between the Veteran's degenerative disc disease and his 
previous falls.  However, there is no indication that Dr. 
TGH's opinions are based on an examination of the Veteran and 
the only reference to reviewing the record in that of a March 
2007 VA medical report.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  Dr. 
TGH does not account for the normal findings at service 
discharge, the negative x-ray findings in service or the long 
gap between the inservice injury and the initial clinical 
findings of chronic low back disability.  

The VA examiner in October 2007 and the VA neurologist opined 
that there was no relationship between the Veteran's symptoms 
and degenerative disc disease and spinal stenosis as related 
to his injuries while on active duty.  The Board finds these 
examiners' opinions compelling as they are based a complete 
review of the claims folder, including the Veteran's lay 
statements and provided well-reasoned medical conclusions; 
i.e., the nature of the current low back disability was 
developmental and more likely due to aging than trauma.  The 
VA neurologist reviewed the overall record and the various 
opinions offered; service and post service records were cited 
and the lack of a showing of chronic back disability in the 
service treatment records was noted.  In addition, the VA 
examiner, in October 2007 conducted a thorough examination of 
the Veteran.  The Board finds these opinions highly probative 
and outweighing other evidence of record.

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The statements by the 
Veteran and others regarding his back injury in service and 
complaints of pain following the injury are probative and 
credible.  However, the Board finds that the claim of 
continued symptoms since active service is inconsistent with 
the overall evidence of record, including some of the 
Veteran's own statements.  At separation from service, the 
Veteran did express some physical complaints, but did not 
complain of back pain and specifically denied bone, joint or 
other deformity.  He has been very vague about any treatment 
pursued for his low back from service until 1996, a space of 
almost 36 years.  It is not credible that the Veteran had 
significant back disability since service, but as pointed out 
by the VA neurologist, worked on a regular basis, with no 
record of stopping work due to back disability.  

While the Veteran is competent to describe what he observes, 
he, as a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability (i.e. that the current low back 
disability is related to inservice injury or other incidents 
in service) because he has not been shown to have the 
requisite medical expertise.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for low back disability.  See Gilbert, 1 
Vet. App. at 49.


ORDER

New and material evidence having been received; the service 
connection claim for low back disability is reopened and the 
appeal is granted to that extent only.

Service connection for low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


